Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 19 May 2021 has been fully considered.

	Applicant amended his claims to include a single housing for the turbopump assembly to overcome the previous rejections.  However, a new ground of rejection has been made based on a newly discovered reference from further searches.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 5, the phrase “the kinetic turbopump” does not have a clear antecedent basis.  Note “A kinetic turbopump assembly” is cited on line 1.  It’s unclear if “the kinetic turbopump” refers to the same element as “a kinetic turbopump assembly”.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 7-11, 13, 16-18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 3888084 (Hawkins) in view of US 2012/0019010 (Nakamura).
	Regarding independent claims 1, 10, Hawkins discloses a kinetic turbopump assembly for a closed loop, associated with an internal-combustion engine with a drive shaft 40, for a motor vehicle or a heavy goods vehicle, wherein one of the faces of the engine carries accessories of this engine (all the pulleys 36, 37 are carried by the engine 10 through shaft 40 on one face of the engine), and at least one winding roller (36) for a rotary motion transmission belt connecting at least the accessories to the drive shaft 40, wherein the kinetic turbopump assembly 43 comprises a rotary motion transmission path (around belt connecting pulleys 50, 51) between shaft 47 of the turbopump and the at least one winding roller (36), the rotary transmission path (through pulleys 36, 50, 51, and the belt connecting pulleys 50, 51) being distinct from the rotary motion transmission belt (connecting pulleys 36, 37).  Regarding claims 2, 4, 11, 13, note pulleys 36, 50, 51, and the belt connecting pulleys 50, 51.  Regarding claims 7-8, 16-17, note the clutch 35.  Regarding claims 9, 18, the closed loop is clearly a Rankine cycle including pump 43, evaporator 21, steam motor/turbine 31, and condenser 45.
	Hawkins does not teach the kinetic turbopump assembly comprising a shaft, a pump, a turbine are mounted on the shaft and contained in a single housing.
	Nakamura discloses a system comprising an ICE 10, belt 86, clutch 30, a turbopump assembly comprising a shaft with a pump 16 and a turbine 20 mounted on said shaft (figures 1-2), wherein the pump and the turbine are contained in a single housing (note figure 2).  
.


Claims 3, 5-6, 12, 14-15, are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 3888084 (Hawkins) in view of Nakamura and further in view of US 2015/0064039 (Nagai).  Hawkins as modified by Nakamura teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that: 1) different roller/pulley diameters as claimed in claims 3, 12; 2) connecting chain instead of belt as claimed in claims 5, 14; and 3) gear train as claimed in claims 6, 15.  Nagai teaches: 1) different roller/pulley diameters in figure 1, 2) connecting chain instead of belt (paragraph 46), and 3) transmission gear train 31.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to 1) use different roller/pulley diameters in Hawkins as taught by Nagai for the purpose of varying the force ratio, 2) use chain instead of belt in Hawkins as taught by Nagai because chain lasts longer than belt, and 3) use gear train in Hawkins as taught by Nagai for the purpose of being able to change the force output through the gearing.






Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/26/2021